999 F.2d 543
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Levi MARTINEZ, Plaintiff-Appellant,v.Richard A. VERNON, Director;  Dave Paskett, Warden;  ArvonJ. Arave, Defendants-Appellees.
No. 93-35125.
United States Court of Appeals, Ninth Circuit.
Submitted July 6, 1993.*Decided July 14, 1993.

Before TANG, POOLE and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Idaho state prisoner Levi Martinez appeals pro se the district court's summary judgment in favor of prison officials in Martinez's 42 U.S.C. § 1983 action, alleging his civil rights were violated when prison officials did not protect him from a prison fight or provide adequate medical care, and held him in segregation without due process.   We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.


3
We review de novo the district court's grant of summary judgment.   Taylor v. List, 880 F.2d 1040, 1044 (9th Cir.1989).   Before entering summary judgment, district courts are obligated to advise pro se prisoner litigants of the requirements for summary judgment rule under, Fed.R.Civ.P. 56.   Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).   Courts must advise pro se prisoner litigants that they need to submit responsive evidence to ward off summary judgment under Rule 56(e).   Id. at 411.   Courts cannot avoid giving the required advice based on a determination that a prisoner has the requisite sophistication in legal matters.   Id.


4
Here, the district court granted the appellant's motion for summary judgment without advising Martinez of the requirements of Rule 56(e).   Accordingly, we vacate the district court's grant of summary judgment and remand.   See id.


5
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3